Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 1 of 32



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                              CASE NO.: 1:18-CV-20818-DPG



    PDVSA US LITIGATION TRUST,

               Plaintiff,

          v.

    LUKOIL PAN AMERICAS LLC, et al.,

               Defendants.



            DEFENDANTS’ RESPONSE TO PLAINTIFF’S OBJECTIONS TO
           THE REPORT AND RECOMMENDATION IMPOSING SANCTIONS
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 2 of 32



                                                           TABLE OF CONTENTS

                                                                                                                                             Page


   I.       PRELIMINARY STATEMENT .........................................................................................1 
   MEMORANDUM OF LAW ...........................................................................................................3 
   II.      BACKGROUND .................................................................................................................3 
            A.        The Trust Claimed That It Could Only Provide Mr. Munoz Pedroza and
                      Dr. Cabeza for Deposition .......................................................................................3 
            B.        The Trust Did Not Qualify Munoz Pedroza’s or Cabeza’s Availability for
                      Deposition, Which the Court Repeatedly Relied on For Its Discovery
                      Orders .......................................................................................................................5 
            C.        Defendants’ Only Option During Discovery Was to Depose Relevant
                      PDVSA Employees Via In-Person Depositions ......................................................7 
            D.        Defendants Had No Choice But to Seek Sanctions .................................................8 
   III.     ARGUMENT .......................................................................................................................9 
            A.        Standards of Review ................................................................................................9 
            B.        As PDVSA’s Supposed Assignee, the Trust is Obligated to Provide
                      Discovery From PDVSA Itself, or Else Be Subject to Discovery Sanctions ........10 
            C.        The Trust Unquestionably Violated Multiple Discovery Orders...........................12 
            D.        The Failures to Produce Mr. Munoz Pedroza and Dr. Cabeza Were Neither
                      Substantially Justified Nor Harmless .....................................................................14 
                      1.         The failures were not substantially justified ..............................................15 
                      2.         The failures were prejudicial .....................................................................16 
                      3.         Plaintiff, not Defendants, created this situation .........................................16 
   IV.      CONCLUSION ..................................................................................................................17 




                                                                         i
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 3 of 32



                                                TABLE OF AUTHORITIES

                                                                                                                                  Page
                                                                 Cases

   Bank of New York v. Meridien Biao Bank Tanzania Ltd.,
    171 F.R.D. 135 (S.D.N.Y. 1997) ............................................................................................... 11

   Compagnie Francaise D’Assurance Pour Le Commerce Exterieur v. Phillips
    Petroleum Co.,
    105 F.R.D. 16 (S.D.N.Y. 1984) ................................................................................................. 11

   Daniels v. Jones,
    2016 WL 1701940 (S.D. Fla. 2016) .................................................................................... 10, 16

   In re Infant Formula Antitrust Litig.,
     No. MDL 878, 1992 WL 503465 (N.D. Fla. Jan. 13, 1992) ............................................... 11, 12

   Jack v. Trans World Airlines, Inc.,
     1994 WL 90107 (N.D. Cal. Mar. 4, 1994) ................................................................................ 11

   JPMorgan Chase Bank v. Winnick,
     228 F.R.D. 505 (S.D.N.Y. 2005) ............................................................................................... 10

   Martinair Holland, N.V. v. Benihana, Inc.,
    2018 WL 4620307 (S.D. Fla. 2018) ...................................................................................... 9, 10

   Natta v. Hogan,
    392 F.2d 686 (10th Cir. 1968) ................................................................................................... 11

   Nguyen v. IBP, Inc.,
    162 F.R.D. 675 (D. Kan. 1995) ................................................................................................. 15

   Properties Int’l Ltd. v. Turner,
     706 F.2d 308 (11th Cir. 1983) ................................................................................................... 11

   Stallworth v. E-Z Serve Convenience Stores,
     199 F.R.D. 366 (M.D. Ala. 2001)........................................................................................ 14, 15

   Starks v. United States,
     2010 WL 4192875 (S.D. Fla. 2010) .................................................................................... 10, 16

   Sundale Ltd. v. Kapila,
     2018 WL 1709716 (S.D. Fla. 2018) .......................................................................................... 10

   Travelers Indemnity Co. of Am. v. Kendrick Bros. Roofing, Inc.,
     No. 1:10–cv–00604–BLW, 2013 WL 6681240 (D. Idaho Dec. 18, 2013) ............................... 12



                                                                     ii
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 4 of 32



   Williams v. McNeil,
    557 F.3d 1287 (11th Cir. 2009) ................................................................................................. 10

                                                        Rules and Regulations

   Fed. R. Civ. P. 37(b)(2)(C) ........................................................................................................... 14

   Fed. R. Civ. P. 37(d)(3)................................................................................................................. 14

   Fed. R. Civ. P. 72(b) ..................................................................................................................... 10




                                                                        iii
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 5 of 32



          Defendants Glencore Ltd., Glencore Energy UK Ltd., Trafigura Trading LLC, Helsinge,

   Inc., Helsinge, Ltd., Helsinge Holdings, LLC, Colonial Group, Inc., Colonial Oil Industries, Inc.,

   Vitol Inc., Vitol Energy (Bermuda) Ltd., Antonio Murraoui, Gustavo Gabaldon, Sergio de la

   Vega, Luis Alvarez, Paul Rosado, Daniel Lutz, Luis Liendo, Lukoil Pan Americas LLC, BAC

   Florida Bank, John Ryan, and Jose Larocca (collectively “Defendants”) respectfully respond to

   Plaintiff PDVSA US Litigation Trust’s (“Plaintiff”) Objections to the Report and

   Recommendation Imposing Sanctions (“Objections”) [D.E. 675].

   I.     PRELIMINARY STATEMENT

          Plaintiff’s Objections demonstrate its continuing refusal to even remotely acknowledge

   what this Court recently observed were its “repeated discovery violations, often followed by

   dubious excuses.” [D.E. 679 at 7.] In the Report and Recommendation Imposing Sanctions

   [D.E. 670] (“Sanctions R&R”) to which Plaintiff now objects, the Magistrate Judge made similar

   observations and recommended limited monetary sanctions based on Plaintiffs’ last-minute

   cancellation of two depositions just days before they were scheduled to take place, after

   Defendants had incurred substantial attorneys’ fees preparing to take those depositions. The

   Magistrate Judge correctly recommended that Plaintiff, not Defendants, should bear the costs of

   its eleventh-hour cancellation of those depositions.

          In the Sanctions R&R, the Magistrate Judge noted four separate discovery orders that

   explicitly required Plaintiff to make key PDVSA witnesses available for deposition by clearly-

   defined dates. Plaintiff did not, even though throughout the process leading to the discovery

   orders, Plaintiff represented to the Court in hearings (and Defendants in parallel correspondence)

   that the requested witnesses would appear for deposition. The Court understandably relied on

   Plaintiff’s representations and issued discovery orders each time that gave Plaintiff a few more



                                                    1
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 6 of 32



   weeks to comply, until the final order, which required Plaintiff to either make the witnesses

   available or confirm, once and for all, that Plaintiff would not abide by its discovery obligations.

          In its effort to now avoid Rule 37’s mandatory sanctions, Plaintiff relies on the same

   mischaracterizations of the facts it tried to employ when arguing against sanctions in the first

   place, once again refuses to acknowledge its own commitments on the record to the Magistrate

   Judge that were subsequently embodied in Court orders, and continues to ignore the law that, as

   PDVSA’s supposed assignee, it was (and remains) obligated to provide discovery to Defendants,

   or else be subject to mandatory sanctions under Rule 37.

          Sanctions are appropriate here for the simple reason that Plaintiff repeatedly violated

   discovery orders the Court established based on Plaintiff’s own representations. The record

   indisputably shows that, after claiming it could not provide any others from PDVSA, Plaintiff

   committed to providing two deponents—PDVSA’s Rule 30(b)(6) representative, Hilda Cabeza,

   and Venezuela’s Procurador General, Reinaldo Munoz Pedroza—on specific dates. Plaintiff

   made no qualifications regarding those deponents’ availability for deposition, and the Court

   relied on Plaintiff’s representations when issuing a subsequent discovery order confirming—and,

   more importantly, mandating—the deposition dates for each individual. The record further

   shows that Plaintiff canceled the depositions at the last instant, on the (subsequently disproven)

   premise that the deponents could not travel outside of Venezuela. Throughout, the record shows

   that Defendants diligently and in good faith sought the only legally-viable means they had

   available to question these individuals: depositions either in the United States or in a country

   that, unlike Venezuela, allowed voluntary depositions (either in-person or by video).

          Rule 37 requires sanctions under these circumstances; it is not a question of Plaintiff’s

   attorneys’ diligence or good faith. Plaintiff violated a straightforward, Court-ordered discovery



                                                    2
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 7 of 32



   obligation, one that severely prejudiced Defendants due to their inability to question any

   witnesses on the Venezuelan side of the Trust Agreement about the propriety and validity of that

   agreement. Plaintiff offers no viable justification for this failure, instead simply claiming that it

   had no obligation to produce PDVSA witnesses in this case, even though the law clearly compels

   it to do so as PDVSA’s supposed assignee. Accordingly, Plaintiff is obligated to reimburse

   Defendants for the costs and fees they expended preparing for the depositions and subsequently

   seeking sanctions. Raising the same old defenses to that obligation does not change the result.

                                      MEMORANDUM OF LAW

   II.    BACKGROUND

          The Sanctions R&R contains a lengthy and comprehensive discussion of the factual

   background underlying the dispute over the Munoz Pedroza and Cabeza depositions. [See D.E.

   670 at 2-15.] Defendants therefore will not repeat that full history here. In order to respond to

   the Objections, however, Defendants note the following facts that Plaintiff either badly

   mischaracterizes or ignores entirely.

          A.      The Trust Claimed That It Could Only Provide Mr. Munoz Pedroza and Dr.
                  Cabeza for Deposition

          On April 21, 2018, following a directive from the Court to meet and confer about

   deponents, Defendants identified a list of ten potential deponents to the Trust. This included a

   number of PDVSA representatives. Particularly relevant to the current dispute is that, in its First

   Discovery Order, the Court ordered the parties to meet and confer regarding, inter alia, the

   “[a]vailability of PDVSA’s corporate representative for deposition by Defendants,” as well as

   “Reinaldo Munoz Pedroza (‘Pedroza’), Nelson Martinez (‘Martinez’), Alexis Arellano




                                                     3
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 8 of 32



   (‘Arellano’), and Manuel Quevedo (‘Quevedo’).” [D.E. 278, at 3.]1 Defendants also inquired

   about Miguel Bolivar, who was the first PDVSA trustee.

          In the subsequent, Court-ordered meet and confers, Plaintiff made clear that most of the

   requested PDVSA-related witnesses were unavailable for deposition: Martinez—who is

   unquestionably one of the most important witnesses from the Venezuelan side, because he

   purportedly signed the Trust Agreement on behalf of PDVSA—had been arrested and

   incarcerated by Maduro’s regime in Venezuela; Arellano and Bolivar were (and remain) missing;

   and Quevedo refused.      Mr. Munoz Pedroza and Dr. Cabeza (as PDVSA’s Rule 30(b)(6)

   corporate representative), however, initially agreed to appear in New York for deposition. The

   Court subsequently confirmed this agreement and ordered both depositions in its May 1, 2018

   Second Discovery Order. [D.E. 355, at 2.] The same day, the Court ordered the parties to make

   their respective deponents available for deposition by May 22, 2018. [D.E. 356]

          Plaintiff subsequently represented that it could not produce Mr. Munoz Pedroza or Dr.

   Cabeza by May 22, and the Court therefore set new timelines. In its Fourth Discovery Order, the

   Court stated that “the deposition of Mr. Reinaldo Munoz Pedroza is scheduled to take place on

   May 30, 2018 in New York, New York.” [D.E. 390, at 3.] After Dr. Cabeza said she would not

   travel to the United States, Defendants offered to depose her in a country that allows voluntary

   depositions—Venezuela prohibits even voluntary depositions except under specific procedures

   Plaintiff has not implemented here. Consequently, in its Fourth Discovery Order, the Court also

   ordered Plaintiff to provide “the agreed deponent, date and location for…the Rule 30(b)(6)

   representative of PDVSA” for inclusion in a Joint Notice to be filed by the parties. Id. at 4.



      1
        Mr. Munoz Pedroza, the Procurador General of Venezuela, and Mr. Martinez, the former
   Venezuelan Minister of People’s Petroleum Power, are both purported signatories of the Trust
   Agreement. Mr. Arellano was one of the alleged original trustees of the Trust and purported to
                                                    4
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 9 of 32



          As the Sanctions R&R notes, however, a few days before Mr. Munoz Pedroza’s

   deposition, Plaintiff unilaterally canceled it because Mr. Maduro, “the President of Venezuela

   had restricted travel of government officials outside the country.” This claim was subsequently

   proven untrue, [see D.E. 466 (documenting instances that Venezuelan officials traveled outside

   the country); see also D.E. 679 at 7 (noting Plaintiff’s excuses for its “repeated discovery

   violations” were “dubious”)]; however, the parties nevertheless once again returned to the Court

   to resolve certain other discovery disputes and the Court, faced with this and other delays,

   extended the deadline for standing-related depositions in its Fifth Discovery Order, this time

   until June 11, 2018. [D.E. 404, at 4.]

          Following the Fifth Discovery Order, Dr. Cabeza agreed to sit for her deposition in

   Madrid on June 8. Defendants began preparing for that deposition and were prepared to travel to

   Spain when, on the morning of June 6, Plaintiff informed them “the President of Venezuela

   [Maduro] and the President of PDVSA have instructed Dr. Cabeza that she is not permitted to

   leave the country for her deposition.” As noted above, subsequent events demonstrated this

   claim was demonstrably untrue. [D.E. 466.]

          B.      The Trust Did Not Qualify Munoz Pedroza’s or Cabeza’s Availability for
                  Deposition, Which the Court Repeatedly Relied on For Its Discovery Orders

          Throughout the Objections, Plaintiff claims it could not control PDVSA’s witnesses, and

   that the Magistrate Judge agreed she could not order those witnesses to appear. [See, e.g., D.E.

   675 at 13-14.] These arguments, however, completely misconstrue the history of the lead up to

   the canceled Munoz Pedroza and Cabeza depositions. In fact, through the entirety of the

   standing-related discovery process, Plaintiff represented repeatedly to the Court and to



   sign the Trust Agreement. Mr. Quevedo is the current Venezuelan Minister of People’s
   Petroleum Power and the head of PDVSA.

                                                   5
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 10 of 32



   Defendants that Mr. Munoz Pedroza and Dr. Cabeza would appear. Some examples:

          MR. D. BOIES: Under the scheduling order, each side was given the opportunity
          to take four depositions. The defendants gave us a list of witnesses in the order in
          which they would like them to be made available. We have been able to arrange
          to make available the first three witnesses that they requested, which is the
          30(b)(6) deposition of the Trust, a 30(b)(6) deposition of PDVSA and a
          deposition of the Procurador General or General Attorney of Venezuela,
          Reynaldo Muñoz. … So, what we have agreed to do is to produce the first three
          [deponents].

   [D.E. 478-1, at 6-7 (excerpting Apr. 30, 2018 Hr’g Tr. at 12-13).]

          Ms. Cabeza will not be available for deposition in the United States but she is
          available for deposition in Venezuela after May 21. Mr. Munoz Pedroza is
          available to sit for deposition in New York during the week of May 28.

   [Id.at 8 (May 8, 2018 email from Plaintiff counsel to Defendant counsel).]

          Furthermore, as also discussed during today’s call, we understand that the
          30(b)(6) representative for PDVSA will be Hilda Cabeza. Plaintiff is going to get
          back to us regarding Ms. Cabeza’s availability to sit for deposition in the United
          States during the month of May. Plaintiff also indicated that Mr. Munoz Pedroza
          is available to sit for deposition in the United States during the week of May 28th.
          Once you provide us with dates for Ms. Cabeza we will need to discuss how to
          amend the current schedule to permit the taking of these depositions in the United
          States.

   [Id. at 9 (May 7, 2018 email from Defendant counsel summarizing call with Plaintiff counsel).]

          We can confirm that Procurator [sic] General, Renaldo Munoz Pedroza, will be
          available for a deposition in New York on May 3, 2018.

   [Id. at 10 (May 22, 2018 email from Plaintiff counsel to Defendant counsel).]

          Ms. Cabeza, the PDVSA Rule 30(b)(6) witness, is available in Madrid on June 7.

   [Id. at 13 (May 25, 2018 email from Plaintiff counsel to Defendant counsel).]

          As the Sanctions R&R recounts, there were numerous instances where Plaintiff’s counsel

   represented to the Court that Mr. Munoz Pedroza and Dr. Cabeza would appear for deposition

   (although, in Dr. Cabeza’s case, Plaintiff’s counsel stated that would have to occur outside of the

   United States, an accommodation Defendants agreed to make). [D.E. 670 at 6-10.] Although


                                                    6
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 11 of 32



   Plaintiff’s counsel at other points claimed in general fashion that it could not control PDVSA’s

   witnesses, Defendants consistently argued throughout standing-related discovery that Plaintiff

   was obligated to provide discovery from PDVSA, because it was PDVSA’s purported assignee.

   Accordingly, Plaintiff agreed to make the deponents available, and committed to doing so on

   specific dates. [Id.] The Court then incorporated those dates into multiple stipulated discovery

   orders. [Id. at 17-18 (citing D.E. 355, 370, 395, 404).]

          C.      Defendants’ Only Option During Discovery Was to Depose Relevant PDVSA
                  Employees Via In-Person Depositions

          In the Objections, Plaintiff argues that Defendants rejected alternatives to in-person

   depositions for Mr. Munoz Pedroza and Dr. Cabeza. [D.E. 675 at 6-8.] That is incorrect. As all

   conceded throughout the standing-related discovery process, the only way Defendants could take

   depositions in Venezuela was if they complied with the Hague Convention. However, all also

   agreed there was no practicable way for Defendants to timely utilize the “very lengthy, lengthy”

   Hague Convention process within the Court’s standing-related discovery schedule. See, e.g.,

   May 29, 2018 Hr’g Tr. at 47:12-15 (the Trust’s lawyer, David Boies, making this concession).

   That constraint held true even with the multiple extensions the Court granted in order to

   accommodate Plaintiff.

          With respect to other alternatives, the Trust implies—just as it did throughout the

   standing-related discovery period—that Defendants could have taken a video deposition from the

   U.S. of individuals located in Venezuela. [D.E. 675 at 7.] That is incorrect. As Defendants

   consistently noted and briefed throughout the standing-related discovery process, even voluntary

   depositions by video-conference are illegal under Venezuelan law unless the parties comply with

   the Hague Convention’s strictures. [D.E. 670 at 11 (excerpting argument in which defense

   counsel noted that Defendants’ understanding was that Venezuelan law forbade voluntary


                                                    7
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 12 of 32



   depositions, even with permission of the deponent); D.E. 615 at 14 & n.8 (citing U.S. State

   Department guidance and Venezuela’s official response to a Hague Convention Questionnaire);

   see also D.E. 388 at 12-13; 478 at 9-11.] Plaintiff has never cited any contrary authority (and

   still does not do so here).

           Plaintiff also now claims that Defendants “rejected” a Rule 30(b)(6) deposition in the

   U.S. [D.E. 675 at 6, 8.] That is, once again, incorrect. Plaintiff mentioned a U.S.-based Rule

   30(b)(6) deposition as a possibility at the May 23, 2018 hearing, but then subsequently promised

   to make Cabeza available as the Rule 30(b)(6) designee by the Court-ordered deadline. When

   Cabeza canceled at the last instant, Plaintiff did not suggest it would (or could) provide a U.S.-

   based Rule 30(b)(6) representative within the time frame the Court established for depositions, a

   deadline that had already been extended four separate times by stipulation and Court order.

           D.      Defendants Had No Choice But to Seek Sanctions

           Throughout the sanctions process, Defendants’ point has been that, by failing to make

   witnesses available in countries that permit voluntary depositions—as it originally committed to

   do—Plaintiff blocked Defendants from discovering key facts relating to standing, even though

   PDVSA seemed all too willing to provide discovery from Venezuelan-based witnesses when

   convenient for the Trust. [D.E. 601-1 at 6 (submitting, during the evidentiary hearing on

   standing, a supposed attestation from Martinez, who Plaintiff previously claimed was

   unavailable for deposition).] Defendants therefore sought an appropriate sanction to remedy that

   game playing, particularly because the stated basis for the witnesses’ unavailability—the

   supposed inability to travel outside of Venezuela—was demonstrably untrue. [D.E. 466

   (documenting instances that Venezuelan officials traveled outside the country).]

           Plaintiff attempts to frame this current dispute as Defendants “rush[ing]” to seek



                                                    8
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 13 of 32



   sanctions, [D.E. 675 at 8-9], or somehow manufacturing prejudice. [Id. at 18-20.] The facts,

   however, speak for themselves, and belie such a claim.

          Although Defendants originally requested depositions from multiple PDVSA witnesses,

   they settled on the two that the Trust claimed it would actually provide in discovery. Defendants

   did not seek sanctions for the Trust’s failure to produce other witnesses, even though the other

   witnesses were central to the Trust’s supposed standing, until Plaintiff attempted to offer

   evidence at the standing hearing from the very witnesses it had previously claimed were

   unavailable, and even then Defendants sought only exclusion of those particular exhibits (those

   orders are the subject of prior briefing). When the Trust subsequently claimed that Mr. Munoz

   Pedroza and Dr. Cabeza could not appear on the agreed dates, Defendants stipulated multiple

   times to extend the standing-related discovery schedule. They did so explicitly to allow the Trust

   to provide deponents critical to the standing inquiry. Four separate times, however, the Trust

   failed to do so. It was only after that final time that Defendants moved for sanctions, presented

   as they were with an imminent evidentiary hearing and outright refusals to provide the witnesses

   within the Court-ordered discovery schedule.

   III.   ARGUMENT

          A.      Standards of Review

          “A district court may accept, reject, or modify a magistrate judge’s report and

   recommendation” on dispositive matters (which is how courts treat a Report & Recommendation

   on a sanctions motion). Martinair Holland, N.V. v. Benihana, Inc., 2018 WL 4620307, at *1

   (S.D. Fla. 2018) (Gayles, J.). “Those portions of the report and recommendation to which

   objection is made are accorded de novo review, if those objections pinpoint the specific findings

   that the party disagrees with,” but “[a]ny portions of the report and recommendation to which no



                                                    9
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 14 of 32



   specific objection is made are reviewed only for clear error.” Id. (quotation marks omitted);

   Sundale Ltd. v. Kapila, 2018 WL 1709716, at *1 (S.D. Fla. 2018) (Gayles, J.) (same).2

           “[A] district court has discretion to decline to consider a party’s argument when that

   argument was not first presented to the magistrate judge.” Williams v. McNeil, 557 F.3d 1287,

   1292 (11th Cir. 2009). Courts routinely exercise that discretion to hold that “[a]rguments that

   are not raised before a magistrate judge cannot be raised for the first time as an objection to a

   report and recommendation.” Starks v. United States, 2010 WL 4192875, at *3 (S.D. Fla. 2010);

   Daniels v. Jones, 2016 WL 1701940, at *1 (S.D. Fla. 2016) (Gayles, J.) (holding an argument

   not presented to the Magistrate Judge was “not properly considered before this Court in the first

   instance” and quoting case law stating “[p]arties must take before the magistrate, not only their

   ‘best shot’ but all of their shots”).

           B.      As PDVSA’s Supposed Assignee, the Trust is Obligated to Provide Discovery
                   From PDVSA Itself, or Else Be Subject to Discovery Sanctions

           A fundamental, erroneous premise underlying the entirety of the Objections is that

   Plaintiff was supposedly only obligated to make best efforts to provide discovery from PDVSA,

   and that a failure to provide such discovery was a failure of proof rather than a failure to abide by

   Plaintiff’s discovery obligations. [D.E. 675 at 2.] That is incorrect.

           PDVSA, the supposed assignor of the Trust’s claims, was required to also participate in

   discovery, since the Trust claimed to stand in its shoes. See JPMorgan Chase Bank v. Winnick,

   228 F.R.D. 505, 507 (S.D.N.Y. 2005) (requiring assignee to produce its assignor’s documents

   because “the assignees are suing in the shoes of the original lenders, having purchased the right

   to bring the lawsuit, there is nothing unfair about imposing on them the cost of purchasing



       2
          Contrary to the Trust’s incorrect claim, de novo review “does not indicate that a second
   evidentiary hearing is required.” Fed. R. Civ. P. 72(b) Advisory Committee’s Note.

                                                    10
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 15 of 32



   cooperation or otherwise complying with discovery obligations”); Bank of New York v. Meridien

   Biao Bank Tanzania Ltd., 171 F.R.D. 135, 149 (S.D.N.Y. 1997) (“It would be patently unfair if

   [the assignee] were able to continue to discover relevant information from [its adversary] while

   relegating [its adversary] to seek information from [the assignor] as a non-party”); In re Infant

   Formula Antitrust Litig., No. MDL 878, 1992 WL 503465, at *9 (N.D. Fla. Jan. 13, 1992)

   (courts treat both the “assignor and the assignee as parties for discovery”) (citing Natta v. Hogan,

   392 F.2d 686, 691 (10th Cir. 1968) (internal citations omitted)).

          It is well established that “a third party [assignor] with a substantial interest in the

   litigation cannot be allowed to frustrate the rules of discovery to the disadvantage of another

   party.” Infant Formula, 1992 WL 503465, at *10 (quoting Compagnie Francaise D’Assurance

   Pour Le Commerce Exterieur v. Phillips Petroleum Co., 105 F.R.D. 16, 34 (S.D.N.Y. 1984)). If

   that third party assignor does prevent discovery, then sanctions against the assignee are

   appropriate. Properties Int’l Ltd. v. Turner, 706 F.2d 308, 311 (11th Cir. 1983) (awarding

   dismissal sanctions where plaintiff assignee claimed, inter alia, that it could not produce copy of

   assigned mortgage and note because they were still in assignor’s possession).

          Furthermore, by selecting the U.S. as the forum for its claims (via the Trust Agreement,

   in which it allegedly assigned its claims to the Trust), PDVSA obligated itself to make its

   witnesses available to sit for deposition and provide other discovery according to the Federal

   Rules. See, e.g., Jack v. Trans World Airlines, Inc., 1994 WL 90107, at *1 (N.D. Cal. Mar. 4,

   1994) (foreign plaintiffs were required to submit to depositions in U.S., and other plaintiffs’

   efforts to conduct their depositions abroad were rejected). Plaintiff ignores that the case law

   holds it is unfair (and impermissible) to require defendants to go through even Rule 45’s

   procedures to obtain discovery from an assignor—a procedure far less time-consuming,



                                                     11
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 16 of 32



   burdensome, and expensive than the notoriously protracted and less productive Hague

   Convention process. See, e.g., Travelers Indemnity Co. of Am. v. Kendrick Bros. Roofing, Inc.,

   No. 1:10–cv–00604–BLW, 2013 WL 6681240, at *1 (D. Idaho Dec. 18, 2013) (United States-

   based assignor); In re Infant Formula Antitrust Litig., No. MDL 878, 1992 WL 503465, at *9

   (N.D. Fla. Jan. 13, 1992) (same).

          Given this law, it was incumbent on Plaintiff to provide discovery of PDVSA by the

   Court’s deadlines. Failures to do so constituted clear discovery violations under Rule 37.

          C.      The Trust Unquestionably Violated Multiple Discovery Orders

          The false dichotomy Plaintiff argues in the Objections is that the Second, Third, Fourth,

   and Fifth Discovery Orders did not actually require Plaintiff to produce its witnesses—including

   Mr. Munoz Pedroza and Dr. Cabeza—by specified dates. Plaintiff argues that the Court instead

   only required it to let Defendants know whether or not Munoz Pedroza and Cabeza would appear

   by the deadlines and, if not, that there would be no consequences for the failure to produce those

   witnesses. [D.E. 675 at 12.] Plaintiff also argues that the Court conceded Plaintiff did not need

   to produce those witnesses in discovery. [Id. at 13-14.]

          Even if the Sanctions R&R did not explicitly contradict such contentions, both arguments

   are incorrect on a plain reading of the record.

          Addressing the latter issue first, the Magistrate Judge was clear throughout the

   discussions over depositions that she did not believe Defendants could compel those witnesses to

   sit for deposition in the U.S. [See, e.g., D.E. 670 at 8 (“Ms. Cabeza is the representative of

   PDVSA who is technically not a party. It’s the Litigation Trust who is the parties. I know there

   were all those issues. So, I am not going to require that she travel to the United States.”)

   (emphasis added).] That is a far cry from what Plaintiff argues in the Objections; i.e., that the



                                                     12
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 17 of 32



   Court somehow conceded Plaintiff had no obligation to provide PDVSA witnesses for

   deposition, period.

          As the law cited in Section III.B., supra, as well as by the Magistrate Judge in the

   Sanctions R&R (at 20-21), makes clear, Plaintiff absolutely had the obligation to provide

   discovery from its purported assignor, PDVSA. If it did not provide that discovery, then it

   would necessarily suffer the consequences under the Federal Rules. The Magistrate Judge

   employed those Rules exactly as intended, once Plaintiff failed to provide Court-mandated

   discovery. [See generally D.E. 670; see also D.E. 679 at 7 (noting Plaintiff committed “repeated

   discovery violations, often followed by dubious excuses”).]

          This leads to the second prong of Plaintiff’s argument; i.e., that it should not be subject to

   discovery sanctions because the Court indicated in the hearing preceding the Fifth Discovery

   Order that Plaintiff must either provide the deponents by a date certain, or inform the parties the

   witnesses would not appear. In making this argument, however, Plaintiff confuses a discovery

   deadline that had been extended multiple times with the consequences of failing to provide

   required discovery. Each discovery order at issue in the Sanctions R&R unambiguously stated

   that Plaintiff needed to make its witnesses available for deposition by specified dates. [D.E. 355,

   370, 395, 404.] The Fifth Discovery Order was the last extension, thus forcing Plaintiff to either

   provide the deponents or state that it would not comply.

          So this point is clear, it is worth reiterating why the parties needed the Fifth Discovery

   Order at all. As discussed above, the parties—with the Magistrate Judge’s input—extended the

   deposition deadline multiple different times based on requests from Plaintiff. Plaintiff promised

   multiple times that Mr. Munoz Pedroza and Dr. Cabeza would appear by the next deadline. The

   Fifth Discovery Order was the final extension, thus representing a final line in the sand for



                                                   13
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 18 of 32



   whether Plaintiff would make the two PDVSA witnesses available for deposition. Plaintiff

   needed to either finally produce them, or finally admit that it would not.

          The Court never once suggested that Plaintiff would be free from sanctions if it failed to

   produce Mr. Munoz Pedroza and Dr. Cabeza for deposition, and Plaintiff’s attempt now to

   suggest otherwise is disingenuous. In truth, the only reason the attorneys’ fees and costs at issue

   are so high is because Plaintiff’s counsel was unequivocal in front of the Court that Mr. Munoz

   Pedroza and Dr. Cabeza would appear for deposition. [See D.E. 670 at 6-10 (collecting

   statements from Plaintiff’s counsel)]; see also Section II.B., supra (collecting same, as well as

   private statements to Defendants’ counsel along identical lines). Faced with these promises,

   defense counsel understandably prepared for deposition with the full expectation that they would

   actually be able to finally ask PDVSA witnesses questions critical to standing.

          D.      The Failures to Produce Mr. Munoz Pedroza and Dr. Cabeza Were Neither
                  Substantially Justified Nor Harmless

          Plaintiff’s failure to make either or both of the witnesses available for deposition by the

   Court’s June 11 deadline carried mandatory cost and fee sanctions. Fed. R. Civ. P. 37(b)(2)(C)

   (“the court must order the disobedient party, the attorney advising that party, or both to pay the

   reasonable expenses, including attorney’s fees, caused by the failure”), 37(d)(3) (“the court must

   require the party failing to act, the attorney advising that party, or both to pay the reasonable

   expenses, including attorney’s fees, caused by the failure”) (emphases added). The only

   exceptions to such mandatory sanctions are if Plaintiff can show—because it has the burden on

   this issue—that the failures to produce the deponents were substantially justified or harmless.

   Id.; see also Stallworth v. E-Z Serve Convenience Stores, 199 F.R.D. 366, 368 (M.D. Ala. 2001)

   (“The burden rests upon the non-producing party to show that its actions were substantially

   justified or harmless.”). Here, they were neither.


                                                    14
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 19 of 32



                  1.      The failures were not substantially justified

          “When a party claims that it has substantial justification for its actions, the court should

   ask whether reasonable people ‘could differ as to whether the party was required to comply with

   the disclosure request. The proponent’s position must have a reasonable basis in law and fact.

   The test is satisfied if there exists a genuine dispute concerning compliance.’” Id. (quoting

   Nguyen v. IBP, Inc., 162 F.R.D. 675, 680 (D. Kan. 1995)). In arguing for substantial

   justification, Plaintiff attempts to spin this as an issue of control over the PDVSA witnesses.

   [D.E. 765 at 16.] However, that entirely misses the point, which the Magistrate Judge observed

   in the Sanctions R&R. The issue here is whether Plaintiff, as PDVSA’s assignee, was obligated

   to provide witnesses from PDVSA regarding the Trust’s standing. As the Magistrate Judge

   concluded (and as discussed above), that obligation clearly exists under the case law; there is no

   real dispute—let alone a reasonable dispute—as to that obligation. See Section III.B., supra.

          To be clear, Defendants do not argue that sanctions are appropriate because Plaintiff’s

   attorneys in any way acted in bad faith. This is a question of mandatory sanctions for a party’s

   failure to provide the discovery it was ordered to provide. As PDVSA’s assignee, Plaintiff

   needed to make the Court-ordered witnesses available. Regardless of the purported reasons

   those witnesses did not appear, it is unquestioned they did not sit for deposition by the Court-

   ordered deadline. Excuses from PDVSA, the supposed assignor, do not suffice in this situation,

   especially when those reasons were later proven untrue and Plaintiff was magically able to

   secure statements from PDVSA witnesses it previously claimed were unavailable for deposition

   during the evidentiary hearing on its standing. [See, e.g., D.E. 601-1 at 6 (supposed Martinez

   attestation regarding the Trust Agreement provided during the evidentiary hearing on standing).]




                                                    15
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 20 of 32



                  2.      The failures were prejudicial

          As for the supposed harmlessness of the discovery failures, Plaintiff criticizes the

   Magistrate Judge for not considering that potential excuse for non-compliance with the discovery

   orders. [D.E. 675 at 17.] However, in doing so, Plaintiff ignores two critical facts. First,

   Plaintiff never made a harmlessness argument in the OSC briefing. [See generally D.E. 495.]

   Given that it is Plaintiff’s burden to establish harmlessness, that means Plaintiff either waived its

   argument or failed to satisfy its burden; Plaintiff cannot blame the Magistrate Judge for its own

   failings. See Starks, 2010 WL 4192875, at *3 (refusing to consider argument not raised before

   Magistrate Judge); Daniels, 2016 WL 1701940, at *1 (same).

          Second, even if harmlessness were now properly before the Court, Plaintiff conveniently

   glosses over that not a single PDVSA representative or employee sat for deposition or otherwise

   was subject to direct discovery throughout this entire process. Critical to the Trust’s supposed

   standing were a number of different facts, including (among other things) whether the signatures

   on the Trust Agreement were legitimate, whether PDVSA went through the proper corporate

   formalities to assign its claims, and whether the supposed Venezuelan signatories to the Trust

   understood they actually had authority to bind PDVSA when (if) they signed the document. [See

   D.E. 670 at 19 (noting that the depositions were material to the Trust’s standing, for the above

   reasons, which are more fully discussed in the Standing R&R [D.E. 636 at 18-19]).] These were

   questions that only PDVSA and its employees could answer, yet none were ever provided during

   standing-related discovery. Accordingly, Defendants were prejudiced in their ability to actually

   discover the facts underlying the Trust’s supposed standing to sue. [See D.E. 670 at 19.]

                  3.      Plaintiff, not Defendants, created this situation

          A final point is that Plaintiff’s attempt (at 18-20) to spin this situation as one where



                                                    16
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 21 of 32



   Defendants angled for sanctions rather than discovery is incredibly disingenuous. Plaintiff and

   PDVSA purportedly entered into an agreement whereby Plaintiff (and its attorneys and funder)

   would obtain two-thirds of any recovery for themselves, leaving just a third for PDVSA. The

   Trust Agreement, with PDVSA’s supposed blessing, chose the U.S. as the forum for this dispute.

   Plaintiff obligated itself to the discovery obligations at issue here; none of that had anything to

   do with Defendants. Moreover, Defendants stipulated to multiple discovery extensions based on

   Plaintiff’s promises that the PDVSA deponents would actually appear by the discovery deadline.

   Defendants also were prepared to take these depositions under the procedures they believed were

   proper until Plaintiff canceled the depositions at the last minute.

           None of these facts suggest that Defendants’ “primary purpose [was] to seek sanctions”;

   rather, they show that Defendants diligently sought to defend themselves and Plaintiff was

   unable or unwilling to engage in the discovery expected of it under U.S. rules. Seeking

   depositions of witnesses with knowledge of the circumstances of the creation and legitimacy of

   the purported Trust is not “angling” for anything but relevant evidence. Defendants asked for

   those depositions, Plaintiff represented that it would provide them (as it was legally required to

   do), Defendants prepared for them, and Plaintiff’s witnesses canceled the depositions at the last

   minute. Moreover, the record is clear that Defendants did not “reject” alternatives to the

   deposition; Plaintiffs never provided a legal way to depose the witnesses within the Court-

   ordered deadlines. A failure to provide Court-ordered discovery carries mandatory cost and fee

   sanctions; it is that simple.

   IV.     CONCLUSION

           For all the foregoing reasons, Defendants respectfully submit that the Court should adopt

   and affirm the Sanctions R&R in full.



                                                    17
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 22 of 32



   Dated: March 11, 2019                   Respectfully submitted,

    By: /s/ Edward M. Mullins              By: /s/ Bruce Birenboim
    Edward Mullins, Esq.                   Stephen F. Rosenthal, Esq.
    Florida Bar No. 863920                 Florida Bar No. 0131458
    Email: emullins@reedsmith.com          Email: srosenthal@podhurst.com
    REED SMITH LLP                         Robert C. Josefsberg, Esq.
    1001 Brickell Bay Drive, Suite 900     Florida Bar No. 040856
    Miami, FL 33131                        Email: rjosefsberg@podhurst.com
    Telephone: (786) 747-0200              PODHURST ORSECK, P.A.
    Facsimile: (786) 747-0299              One S.E. 3rd Ave., Suite 2300
                                           Miami, FL 33131
    William A. Burck, Esq.                 Main Tel: (305) 358-2800
    Admitted Pro Hac Vice                  Facsimile: (305) 358-2382
    Email: williamburck@quinnemanuel.com
    Ethan Glass, Esq.                      Bruce Birenboim, Esq.
    Admitted Pro Hac Vice                  Admitted Pro Hac Vice
    Email: ethanglass@quinnemanuel.com     Email: bbirenboim@paulweiss.com
    Adam Wolfson, Esq.                     Brad S. Karp, Esq.
    Admitted Pro Hac Vice                  Admitted Pro Hac Vice
    Email: adamwolfson@quinnemanuel.com]   Email: bkarp@paulweiss.com
    Stephen Hauss, Esq.                    Jessica S. Carey, Esq.
    Admitted Pro Hac Vice                  Admitted Pro Hac Vice
    QUINN EMANUEL URQUHART &               Email: jcarey@paulweiss.com
    SULLIVAN, LLP                          PAUL, WEISS, RIFKIND, WHARTON &
    1300 I Street NW, Suite 900            GARRISON, LLP
    Washington, DC 20005                   1285 Avenue of the Americas
    Telephone: (202) 538-8000              New York, NY 10019-6064
    Facsimile: (202) 538-8100              Telephone: (212) 373-3000
                                           Facsimile: (212) 757-3990
    Attorneys for Defendants TRAFIGURA
    TRADING, LLC and JOSE LAROCCA          Adam B. Schwartz, Esq.
                                           Admitted Pro Hac Vice
                                           Email: aschwartz@paulweiss.com
                                           PAUL, WEISS, RIFKIND, WHARTON &
                                           GARRISON, LLP
                                           2001 K Street, NW
                                           Washington, DC 20006
                                           Telephone: (202) 223-7300
                                           Facsimile: (202) 223-7420

                                           Attorneys for Defendants GLENCORE LTD.,
                                           GLENCORE ENERGY UK LTD., GUSTAVO
                                           GABALDON, LUIS ALVAREZ and SERGIO DE
                                           LA VEGA



                                           18
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 23 of 32



    By: /s/ Adam L. Hudes               By: /s/ Gerald E. Greeneberg
    Jorge D. Guttman, Esq.              Gerald E. Greenberg, Esq.
    Florida Bar No. 015319              Florida Bar No. 440094
    Email: jguttman@gunster.com         Email: ggreenberg@gsgpa.com
    Jonathan H. Kaskel, Esq.            Adam M. Schachter, Esq.
    Florida Bar No. 52718               Florida Bar No. 647101
    Email: jkaskel@gunster.com          Email: aschachter@gsgpa.com
    GUNSTER                             GELBER SCHACHTER &GREENBERG,
    600 Brickell Avenue Suite 3500      P.A.
    Miami, Florida 33131                1221 Brickell Avenue, Suite 2010
    Telephone: (305) 376-6000           Miami, Florida 33131
    Facsimile: (305) 376-6010           Telephone: (305) 728-0950
                                        Facsimile: (305) 728-0951
    Mark W. Ryan, Esq.                  E-service: efilings@gsgpa.com
    Admitted Pro Hac Vice
    Email: mryan@mayerbrown.com         Attorneys for Defendants VITOL INC., VITOL
    Adam L. Hudes, Esq.                 ENERGY (BERMUDA) LTD., and ANTONIO
    Admitted Pro Hac Vice               MAARRAOUI
    Email: ahudes@mayerbrown.com
    Stephen M. Medlock, Esq.
    Admitted Pro Hac Vice               By: /s/ Alice K. Sum
    Email: smedlock@mayerbrown.com      Alice K. Sum, Esq.
    MAYER BROWN LLP                     Florida Bar No. 354510
    Counsel for Defendant               Email: asum@fowler-white.com
    Lukoil Pan Americans LLC            FOWLER WHITE BURNETT, P.A.
    1999 K Street NW                    Brickell Arch
    Washington, D.C. 20006-1101         B1395 Brickell Avenue, 14th Floor
    Telephone: (202) 263-3312           Miami, Florida 33131
    Facsimile: (202) 263-5312           Telephone: (305) 789-9200
                                        Facsimile: (305) 789-9201
    Michael P. Lennon, Jr.
    Admitted Pro Hac Vice               Attorneys for Defendant BAC FLORIDA BANK
    Email: mlennon@mayerbrown.com
    MAYER BROWN LLP
    700 Louisiana Street, Suite 3400
    Houston, TX 77002-2730
    Telephone: (713) 238-2667
    Facsimile: (713) 238-4613

    Attorneys for Defendant
    LUKOIL PAN AMERICANS LLC




                                        19
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 24 of 32



    By: /s/ Etan Mark                    By: /s/Israel J. Encinosa
    Etan Mark, Esq.                      Alex M. Gonzalez
    Florida Bar No. 720852               Florida Bar No. 991200
    etan@markmigdal.com                  alex.gonzalez@hklaw.com
    Donald J. Hayden, Esq.               Israel J. Encinosa
    Florida Bar No. 097136               Florida Bar No. 0046083
    don@markmigdal.com                   israel.encinosa@hklaw.com
    Lara O’Donnell Grillo, Esq.          Brian A. Briz
    Florida Bar No. 37735                Florida Bar No. 657557
    lara@markmigdal.com                  brian.briz@hklaw.com
    eservice@markmigdal.com              HOLLAND & KNIGHT LLP
    MARK MIGDAL & HAYDEN                 701 Brickell Avenue, Suite 3300
    80 SW 8th Street , Suite 1999        Miami, Florida 33131
    Miami, FL 33130                      Tel: (305) 374-8500
    Telephone: 305-374-0440              Fax: (305) 789-7799
                                         David Kully (admitted pro hac vice)
     Attorneys for Defendant JOHN RYAN   david.kully@hklaw.com

    By: /s/ David M. Burkoff             Attorneys for Defendants HELSINGE, INC.,
    Benjamine Reid, Esq.                 HELSINGE LTD., HELSINGE HOLDINGS,
    Florida Bar Number 183522            LLC, DANIEL LUTZ, LUIS LIENDO AND
    Email: breid@carltonfields.com       MARIA FERNANDA RODRIGUEZ
    CARLTON FIELDS JORDEN BURT, P.A.
    Miami Tower
    100 S.E. Second St., Ste. 4200
    Miami, Florida 33131-2113
    Telephone: (305) 539-7228
    Fax: (305) 530-0055

    David M. Burkoff, Esq.
    Admitted Pro Hac Vice
    Email: dburkoff@huntermaclean.com
    Allan C. Galis, Esq.
    Admitted Pro Hac Vice
    Email: agalis@huntermaclean.com
    HUNTER, MACLEAN, EXLEY &
    DUNN, P.C.
    200 E. Saint Julian Street
    P.O. Box 9848
    Savannah, GA 31412-0048
    Tel: (912) 236-0261
    Fax: (912) 236-4936
     Attorneys for Defendants COLONIAL
    GROUP, INC., COLONIAL OIL
    INDUSTRIES, INC. and PAUL ROSADO



                                         20
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 25 of 32




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 11, 2019 I electronically filed the foregoing

   document with the Clerk of the Court using the CM/ECF system, which will send notification of

   such filing to counsel or parties of record.

                                                              /s/ Edward M. Mullins
                                                              Edward M. Mullins, Esq.




                                                  21
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 26 of 32



                                        SERVICE LIST


    Nicholas A. Gravante , Jr.                Steven Wayne Davis
    Boies Schiller & Flexner                  Boies Schiller & Flexner
    575 Lexington Avenue, 7th Floor           Bank of America Tower, Suite
    New York, NY 10022                        2800 100 SE 2nd Street,
    212-446-2300                              Miami, FL 33131-2144
    Email: ngravante@bsfllp.com               305-539-8400
                                              Fax: 539-1307
    Counsel for PDVSA US Litigation Trust     Email: sdavis@bsfllp.com

                                              Counsel for PDVSA US Litigation Trust

    David A. Barrett                          David Boies
    Boies Schiller Flexner LLP                Boies Schiller & Flexner, LLP
    575 Lexington Avenue, 7th Floor           575 Lexington Avenue, 7th Floor
    New York, NY 10022                        New York, NY 10022
    (212) 446-2300                            212-446-2300
    Email: dbarrett@bsfllp.com                Fax: 749-8300
                                              Email: dboies@bsfllp.com

    Counsel for PDVSA US Litigation Trust     Counsel for PDVSA US Litigation Trust

    Randall Jackson                           Adam R. Shaw
    Boies Schiller Flexner LLP                Boies Schiller Flexner LLP
    575 Lexington Avenue, 7th Floor           30 South Pearl Street, 11th Floor
    New York, NY 10022                        Albany, NY 12207
    (212) 446 2300                            (518) 434 0600
    Email: rjackson@bsfllp.com                Email: ashaw@bsfllp.com

    Counsel for PDVSA US Litigation Trust     Counsel for PDVSA Litigation Trust

    George Carpinello                         Helen M. Maher
    Boies Schiller Flexner LLP                Boies Schiller & Flexner
    30 South Pearl Street, 11th Floor         333 Main Street
    Albany, NY 12207                          Armonk, NY 10504
    (518) 434-0600                            914-749-8200
    Email: gcarpinello@bsfllp.com             Fax: 749-8300
                                              Email: hmaher@bsfllp.com
    Counsel for PDVSA US Litigation Trust
                                              Counsel for PDVSA US Litigation Trust




                                             22
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 27 of 32



    Jonathan H. Kaskel                              Jorge David Guttman
    Gunster                                         Gunster
    600 Brickell Avenue, Suite 3500                 600 Brickell Avenue, Suite 3500
    Miami, FL 33131                                 Miami, FL 33131
    (305) 376 6023                                  (305) 376 6010
    Email: jkaskel@gunster.com                      Email: jguttman@gunster.com

    Counsel for Lukoil Pan Americas LLC             Counsel for Lukoil Pan Americas LLC

    Adam L. Hudes                                   Mark W. Ryan
    Mayer Brown LLP                                 Mayer Brown LLP
    1999 K Street N.W.                              1999 K Street N.W.
    Washington D.C. 20006                           Washington D.C. 20006
    (202) 263 3298                                  (202) 263 3339
    Email: ahudes@mayerbrown.com                    Email: mryan@mayerbrown.com

    Counsel for Lukoil Pan Americas LLC             Counsel for Lukoil Pan Americas LLC

    Michael P. Lennon, Jr.                          Stephen M. Medlock
    Mayer Brown LLP                                 Mayer Brown LLP
    700 Louisiana Street, Suite 3400                1999 K Street N.W.
    Houston, TX 77002                               Washington D.C. 20006
    (713) 238 2667                                  (202) 263 3221
    Email: mlennon@mayerbrown.com                   Email: smedlock@mayerbrown.com

    Counsel for Lukoil Pan Americas LLC             Counsel for Lukoil Pan Americas LLC

    Benjamine Reid                                  Allan C. Galis
    Carlton Fields Jorden Burt                      Hunter, Maclean, Exley & Dunn, P.C.
    100 SE 2nd Street, Suite 4200                   Email: agalis@huntermaclean.com
    Miami, FL 33131-9101
    (305) 530 0050                                  Counsel for Colonial Oil Industries Inc. and
    Email: breid@carltonfields.com                  Colonial Group, Inc., Paul Rosado

    Counsel for Colonial Oil Industries Inc. and
    Colonial Group, Inc., Paul Rosado

    Clifton Richard Gruhn                           David M. Burkoff
    Carlton Fields Jorden Burt, P.A.                Hunter, Maclean, Exley & Dunn, P.C.
    100 S.E. Second Street, Suite 4200              Email: dburkoff@huntermaclean.com
    Miami, FL 33131
    (305) 347 6990                                  Counsel for Colonial Oil Industries Inc. and
    Email: cgruhn@carltonfields.com                 Colonial Group, Inc., Paul Rosado

    Counsel for Colonial Oil Industries Inc. and
    Colonial Group, Inc., Paul Rosado

                                                   23
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 28 of 32



    Maria Cristina Cardenas                       Christina Olivos
    Reed Smith LLP                                Reed Smith LLP
    1001 Brickell Bay Drive, Suite 900            1001 Brickell Bay Drive, Suite 900
    Miami, FL 33131-2847                          Miami, FL 33131
    (786) 747 0200                                (786) 747 0200
    Email: ccardenas@reedsmith.com                Email: colivos@reedsmith.com

    Counsel for Trafigura Trading LLC and Jose    Counsel for Trafigura Trading LLC and Jose
    Larocca                                       Larocca

    Edward Maurice Mullins                        Ethan Glass
    Reed Smith LLP                                Quinn Emanuel Urquhart & Sullivan LLP
    1001 Brickell Bay Drive, Suite 900            1300 I Street N.W., Suite 900
    Miami, FL 33131-2847                          Washington D.C. 20005
    (786) 747 0200                                (202) 538 8000
    Email: emullins@reedsmith.com                 Email: ethanglass@quinnemanuel.com

    Counsel for Trafigura Trading LLC and Jose    Counsel for Trafigura Trading LLC and Jose
    Larocca                                       Larocca

    Stephen Hauss                                 William A. Burck
    Quinn Emanuel Urquhart & Sullivan, LLP        Quinn Emanuel Urquhart & Sullivan LLP
    1300 I Street NW, Suite 900                   777 6th Street N.W., 11th Floor
    Washington D.C. 20005                         Washington D.C. 20001
    (202) 538 8000                                (202) 538 8120
    Email: stephenhauss@quinnemanuel.com          Email: williamburck@quinnemanuel.com

    Counsel for Trafigura Trading LLC and Jose    Counsel for Trafigura Trading LLC
    Larocca

    Gerald Edward Greenberg                       Connor Mullin
    Gelber Schachter & Greenberg, P.A.            Akin Gump Strauss Hauer & Feld LLP
    1221 Brickell Avenue, Suite 2010              1333 New Hampshire Avenue, N.W.
    Miami, FL 33131                               Washington, DC 20036
    305-728-0950                                  202-887-4000
    Fax: 305-728-0951                             Email: cmullin@akingump.com
    Email: ggreenberg@gsgpa.com

    Counsel for Vitol Energy (Bermuda) Ltd.,      Counsel for Francisco Morillo, Leonard
    Vitol, Inc. and Antonio Maarraoui             Baquero




                                                 24
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 29 of 32




    Mikayla Kiersten Espinosa                   Adam Michael Schachter
    Gelber Schachter & Greenberg, P.A.          Gelber Schachter & Greenberg, P.A.
    1221 Brickell Avenue, Suite 2010            1221 Brickell Avenue, Suite 2010
    Miami, FL 33131                             Miami, FL 33131
    305-728-0950                                (305) 728-0950
    Fax: 305-728-0951                           Email: aschachter@gsgpa.com
    Email: mikaylaespinosa@gsgpa.com
                                                Counsel for Vitol Energy (Bermuda) Ltd.,
    Counsel for Vitol Energy (Bermuda) Ltd.,    Vitol, Inc., and Antonio Maarraoui
    Vitol, Inc. and Antonio Maarraoui           Alexander L. Kaplan
                                                Susman Godfrey LLP
    Neal S. Manne                               1000 Louisiana, Suite 5100
    Susman Godfrey LLP                          Houston, TX 77002
    1000 Louisiana, Suite 5100                  (713) 651 9366
    Houston, TX 77002                           Email: akaplan@susmangodfrey.com
    (713) 651 9366
    Email: nmanne@susmangodfrey.com             Counsel for Vitol Energy (Bermuda) Ltd.,
                                                Vitol Inc., and Antonio Maarraoui
    Counsel for Vitol Energy (Bermuda) Ltd.,
    Vitol Inc., and Antonio Maarraoui
                                                Weston O’Black
    Michael Kelso                               Susman Godfrey LLP
    Susman Godfrey LLP                          1000 Louisiana, Suite 5100
    1000 Louisiana, Suite 5100                  Houston, TX 77002
    Houston, TX 77002                           (713) 651 9366
    (713) 651 9366                              Email: woblack@susmangodfrey.com
    Email: mkelso@susmangodfrey.com
                                                Counsel for Vitol Energy (Bermuda) Ltd.,
    Counsel for Vitol Energy (Bermuda) Ltd.,    Vitol Inc., and Antonio Maarraoui
    Vitol Inc., and Antonio Maarraoui
                                                Michael Gervais
                                                Susman Godfrey LLP
                                                1900 Avenue of the Stars, Suite 1400
                                                Los Angeles, CA 90067
                                                (310) 789-3100
                                                Email: mgervais@susmangodfrey.com

                                                Counsel for Vitol Energy (Bermuda) Ltd.,
                                                Vitol Inc., and Antonio Maarraoui




                                               25
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 30 of 32



    Andres Rivero                               Catherine A. O’Connor
    Rivero Mestre LLP                           Akin Gump Strauss Hauer & Feld LLP
    2525 Ponce de Leon Boulevard, Suite 1000    1333 New Hampshire Avenue, NW, Suite 400
    Coral Gables, FL 33134                      Washington, DC 20036
    (305) 445 2500                              202-887-4000
    Email: arivero@riveromestre.com             Email: coconnor@akingump.com

    Counsel for Campo Elias Paez                Counsel for Francisco Morillo, Leonardo
                                                Baquero
    Kimberly Ann Pathman                        Mark J. MacDougall
    Akin Gump Strauss Hauer & Feld LLP          Akin Gump Strauss Hauer & Feld LLP
    1333 New Hampshire Ave, N.W.                1333 New Hampshire Avenue, NW , Suite
    Washington, DC 20036                        400
    (202) 887-4574                              Washington, DC 20036
    Fax: (202) 887-4288                         202-887-4000
    Email: kimberly.pathman@weil.com            Email: mmacdougall@akingump.com

    Counsel for Francisco Morillo, Leonardo     Counsel for Francisco Morillo, Leonardo
    Baquero                                     Baquero

    Jason E. Gangwer                            Stacey H. Mitchell
    Akin Gump Strauss Hauer & Feld LLP          Akin Gump Strauss Hauer & Feld LLP
    1333 New Hampshire Avenue, N.W.             1333 New Hampshire Avenue, NW
    Washington, DC 20036                        Washington, DC 20036
    (202) 887 4000                              202-887-4000
    Email: jgangwer@akingump.com                Email: shmitchell@akingump.com

    Counsel for Francisco Morillo, Leonardo     Counsel for Francisco Morillo, Leonardo
    Baquero                                     Baquero

    Thomas P. McLish                            Israel Jovanny Encinosa
    Akin Gump Strauss Hauer & Feld LLP          Holland & Knight
    1333 New Hampshire Avenue, NW, Suite        701 Brickell Avenue, Suite 3000
    400                                         Miami, FL 33131
    Washington, DC 20036                        Email: israel.encinosa@hklaw.com
    202-887-4000
    Email: tmclish@akingump.com
                                                Counsel for Daniel Lutz, Helsinge, Inc.,
    Counsel for Francisco Morillo, Leonardo     Helsinge Ltd., Saint-Helier
    Baquero




                                               26
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 31 of 32



    Dayme Sanchez
    Holland & Knight                               Rebecca Jo Canamero
    701 Brickell Avenue, Suite 3000                Holland & Knight LLP
    Miami, FL 33131                                701 Brickell Avenue, Suite 3000
    305-789-7508                                   Miami, FL 33131
    Email: dayme.sanchez@hklaw.com                 (305) 789 7533
                                                   Email: Rebecca.canamero@hklaw.com

    Counsel for Daniel Lutz, Helsinge, Inc.,       Counsel for Daniel Lutz, Helsinge, Inc.,
    Helsinge Ltd., Saint-Helier                    Helsinge Ltd., Saint-Helier


    Brian A. Briz                                  Alex M. Gonzalez
    Holland & Knight LLP                           Holland & Knight LLP
    701 Brickell Avenue, Suite 3000                701 Brickell Avenue, Suite 3000
    Miami, FL 33131                                Miami, FL 33131
    (305) 789 7723                                 (305) 789 7666
    Email: brian.briz@hklaw.com
                                                   Counsel for Daniel Lutz, Helsinge Holdings,
    Counsel for Daniel Lutz, Helsinge Holdings,    LLC, Helsinge, Inc., Helsinge Ltd., Luis
    LLC, Helsinge, Inc., Helsinge Ltd, and Luis    Liendo
    Liendo

    David Kully                                    Etan Mark
    Holland & Knight LLP                           Mark Migdal & Hayden
    800 17th Street N.W., Suite 1100               80 SW 8th Street , Suite 1999
    Washington, DC 20006                           Miami, FL 33130
    (202) 955-3000                                 305-374-0440
    Email: david.kully@hklaw.com                   Email: etan@markmigdal.com

    Counsel for Daniel Lutz, Helsinge, Inc.,       Counsel for John Ryan
    Helsinge Ltd., Saint-Helier

    George Thomas Breur                            Lara O’Donnell
    Mark Migdal & Hayden LLC                       Jorden Burt LLP
    1999                                           777 Brickell Avenue, Suite 500
    80 SW 8th Street                               Miami, FL 33131-2803
    Miami, FL 33130                                Email: lara@markmigdal.com
    786-264-5911
    Email: george@markmigdal.com                   Counsel for John Ryan

    Counsel for John Ryan




                                                  27
Case 1:18-cv-20818-DPG Document 682 Entered on FLSD Docket 03/11/2019 Page 32 of 32



    Donald John Hayden                            Alice K. Sum
    Mark Migdal & Hayden                          Fowler White Burnett, P.A.
    80 SW 8th Street                              Brickell Arch, Fourteenth Floor
    Suite 2185                                    1395 Brickell Avenue
    Miami, FL 33130                               Miami, FL 33131
    305-374-0440                                  (305) 789-9200
    Email: don@markmigdal.com                     Email: asum@fowler-white.com

    Counsel for John Ryan                         Counsel for BAC Florida Bank
    Jennifer Gertrude Altman
    Pillsbury Winthrop Shaw Pittman               Stephen H. Lee
    600 Brickell Avenue, Suite 3100               Porter Hedges LLP
    Miami, FL 33131                               1000 Main Street, 36th Floor
    786-913-4900                                  Houston, TX 77002
    Fax: 786-913-4901                             (713) 226 6686
    Email: jennifer.altman@pillsburylaw.com       Email: slee@porterhedges.com

    Counsel for John Doe                          Counsel for Maximiliano Poveda

    Spencer Hal Silverglate                       Brad S. Karp
    Clarke Silverglate P.A.                       Bruce Birenboim
    799 Brickell Plaza, 9th Floor                 Jessica S. Carey
    Miami, FL 33131                               Paul, Weiss, Rifkind, Wharton & Garrison
    (305) 377 3001                                LLP
    Email: ssilverglate@cspalaw.com               1285 Avenue of the Americas
                                                  New York, NY 10019-6064
    Counsel for Maximiliano Poveda                (212) 373 3000
                                                  Email: bkarp@paulweiss.com
    Adam B. Schwartz                              Email: bbirenboim@paulweiss.com
    Paul, Weiss, Rifkind, Wharton & Garrison      Email: jcarey@paulweiss.com
    LLP                                           Counsel for Glencore Ltd., Glencore Energy
    2011 K. Street N.W.                           UK Ltd., Gustavo Gabaldon, Luis Alvarez and
    Washington D.C. 20006-1047                    Sergio De la Vega
    (202) 223 7341
    Email: aschwartz@paulweiss.com

    Counsel for Glencore Ltd., Glencore Energy
    UK Ltd., Gustavo Gabaldon, Luis Alvarez
    and Sergio De la Vega




                                                 28
